•Brown, J.
The defendant, Crisp, to avail himself of the defehce which he claims, should have denied the execution of the note, on oath, at the time of joining issue in the Justice’s Court. If the note has been changed from $202, to $204, it is, though on the same paper, to all intents, a different note.
A promissory note is but a premise to pay money, reduced to writing — a note of promise. Take away the promise, and the note is destroyed. A promise to pay $202, is not an agreement to pay $204. It is another and different undertaking.
The indebtedness, in this case, is alleged to be upon a note for $204. Did the defendants sign a note for that amount? If not, They should have denied its execution in the manner provided by C. L. ^ 3714, 3767.
The proof offered is inadmissible, on an other ground — it *31relates to matters which, if true, were probably equally within the knowledge of Walter M. Emerick, deceased. Sess. L. 1861. p. 169; 16 Mich., 211.
Judgment for plaintiff.